UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8054



RASHID QAWI AL-AMIN,

                                               Plaintiff - Appellant,


          versus


GEORGE F. ALLEN, Governor, United States
Senator of Virginia, in his individual and
former official capacity as Governor of the
State of Virginia; MARK R. WARNER, Governor of
Virginia, in his individual and official
capacity;     JIM     GILMORE,     Virginia's
anti-terrorism officer, in his individual and
former official capacity as Governor of
Virginia; HELEN FAHEY, in her individual and
official capacity as Chairwoman of the
Virginia Parole Board,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:05-cv-00672-RAJ)


Submitted:   March 22, 2007                 Decided:   March 30, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Rashid Qawi Al-Amin, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Rashid Qawi Al-Amin appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Al-Amin v.

Allen, No. 2:05-cv-00672-RAJ (E.D. Va. Dec. 8, 2006).      We deny

Al-Amin’s motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 3 -